         Case 1:19-cv-10023-KPF Document 232 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                              Plaintiffs,

                      - against -                         Case No: 19-cv-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                              Defendants.



                                     NOTICE OF APPEAL

       Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that

Plaintiffs Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc.

(collectively, “Plaintiffs”) hereby appeal to the United States Court of Appeals for the Second

Circuit from the Judgment Pursuant to Fed. R. Civ. P. 54(b) entered by the United States District

Court for the Southern District of New York on December 1, 2020 (D.I. 229), the accompanying

Order Directing Entry of Judgment Pursuant to Fed. R. Civ. P. 54(b) entered on December 1,

2020 (D.I. 228), and from all prior, merged interlocutory orders, rulings, and judgments in the

above-referenced case, including but not limited to the Opinion and Order issued on October 16,

2020 (D.I. 215) (the “October 16, 2020 Order”), granting in part and denying in part the motion

for summary judgment filed by Defendants MUFG Union Bank, N.A. and GLAS Americas LLC

and denying Plaintiffs’ motion for summary judgment.

       Plaintiffs previously filed a protective notice of appeal from the October 16, 2020 Order

as a protective measure to ensure appellate jurisdiction over that order. The Second Circuit

docketed that appeal as Case No. 20-3858.

                                                1
       Case 1:19-cv-10023-KPF Document 232 Filed 12/11/20 Page 2 of 2




Dated: December 10, 2020           Respectfully submitted,


                                   /s/ Kurt W. Hansson
                                   Kurt W. Hansson
                                   James R. Bliss
                                   James B. Worthington

                                   PAUL HASTINGS LLP
                                   200 Park Avenue
                                   New York, New York 10166
                                   Telephone: (212) 318-6000
                                   Facsimile: (212) 319-4090
                                   kurthansson@paulhastings.com
                                   jamesbliss@paulhastings.com
                                   jamesworthington@paulhastings.com

                                   Attorneys for Plaintiffs and Counterclaim
                                   Defendants Petróleos de Venezuela, S.A. and
                                   PDVSA Petróleo, S.A.


                                   /s/ Jeffrey B. Korn
                                   Jeffrey B. Korn
                                   Michael Gottlieb
                                   Nicholas Reddick
                                   Cole Mathews
                                   Kyle Mathews

                                   WILLKIE FARR & GALLAGHER LLP
                                   787 Seventh Avenue
                                   New York, NY 10019
                                   Telephone: (212) 728-8000
                                   Facsimile: (212) 728-8111
                                   jkorn@willkie.com
                                   cmathews@willkie.com

                                   1875 K Street NW
                                   Washington, DC 20006-1238
                                   Telephone: (202) 303-1442
                                   Facsimile: (202) 303 2442
                                   mgottlieb@willkie.com
                                   nreddick@willkie.com
                                   kmathews@willkie.com

                                   Attorneys for Plaintiff and Counterclaim
                                   Defendant PDV Holding, Inc.

                                      2
